 1

 2

 3

 4

 5

 6
                                      THE DISTRICT COURT OF GUAM
 7

 8   In re                                               Bankruptcy Case No. 19-00010
 9   ARCHBISHOP OF AGAÑA, A Corporation                  Chapter 11
     Sole,
10
                                                         Hon. Frances Tydingco-Gatewood
11                          Debtor.
12
                     ORDER GRANTING MOTION TO PROCESS PPP FINANCING
13
             Before the court is Creditor Bank of Guam’s (the “Bank”) Motion to Process PPP Financing
14
     filed on May 1, 2020 [ECF No. 409] (the “Motion”). Pursuant to the Motion, the Bank sought entry
15
     of an order authorizing various entities, namely, Catholic Churches and Schools, and one Cemetery,
16
     as identified on Exhibit “A” attached hereto to enter into PPP loan agreements.
17
             On May 7, 2020, U.S. Small Business Association (“SBA”) filed an Objection to Motion to
18
     Process PPP Financing; Motion for Extension to File Brief [ECF No. 422]. No other objections have
19
     been timely filed.
20
             SBA submitted the proposed order below that would resolve SBA’s concerns and its need for
21
     an extension of time to file a brief. The Bank filed its consent to said order on May 9, 2020 [ECF
22
     No. 430].
23
             BASED UPON THE RECORD BEFORE THE COURT, THE COURT FINDS AND
24
     CONCLUDES AS FOLLOWS:
25
             1.      The Debtor filed its voluntary petition for relief under Chapter 11 of the United States
26
     Bankruptcy Code on January 16, 2019 (the "Petition Date").
27

28
                                                                                                           1

                  Case 19-00010 Document 432 Filed 05/11/20 Page 1 of 2
 1         2.       The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § § 157 and 1334.

 2   This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(D). The statutory

 3   bases for the relief requested in the Motion are Bankruptcy Code § § 105, 361 and 364. Fed. R.

 4   Bankr. P. 4001(c) governs the Motion.

 5         3.       Since the Petition Date, the Debtor has been operating as a debtor-in-possession

 6   pursuant to Bankruptcy Code § § 107 and 1108.

 7         4.       The Bank filed its Motion to Process PPP Financing on May 1, 2020 [ECF No. 409].

 8         5.       The SBA filed an Objection to Motion to Process PPP Financing; Motion for

 9   Extension to File Brief [ECF No. 422] on May 7, 2020. No other objections have been timely filed.

10         6.       The Bank and SBA met and have reached an agreement resolving SBA’s objection.

11          BASED ON THESE FINDINGS AND CONCLUSIONS, IT IS HEREBY ORDERED:

12           1.     Motion is Granted, subject to the following limitation;
13
             2.     To the extent that such authorization by this Court is necessary, the entities listed on
14
     the attached Exhibit “A” are authorized to submit PPP loan applications to the Bank of Guam and
15
     enter into any loan agreements providing for credit on an unsecured basis if the Bank of Guam
16

17   determines to extend credit to them;

18           3.     Nothing in this order shall be construed as requiring or otherwise compelling SBA to

19   approve such loans or to have made any ultimate determination of eligibility.
20
             4.     The briefing schedule issued on May 8, 2020, ECF No. 425, and the hearing on the
21
     Motion set for May 22, 2020, are hereby VACATED.
22
                SO ORDERED.
23
                                                         /s/ Frances M. Tydingco-Gatewood
24                                                           Chief Judge
25                                                       Dated: May 11, 2020

26

27

28
                                                                                                          2

                 Case 19-00010 Document 432 Filed 05/11/20 Page 2 of 2
